COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00494-CR
                                NO. 02-10-00495-CR


KATRINA EVETTE REED                                                       APPELLANT

                                           V.

THE STATE OF TEXAS                                                               STATE


                                        ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                        ----------

                          MEMORANDUM OPINION1

                                        ----------

      Appellant Katrina Evette Reed attempts to appeal from two judgments

convicting her of theft of property under $1500 and sentencing her to one year’s

confinement in state jail. Each of the trial court’s certifications state that this “is a

plea-bargained case and the defendant has NO right of appeal.” See Tex. R.

App. P. 25.2(a)(2). On November 10, 2010, we notified Reed that the trial court’s


      1
       See Tex. R. App. P. 47.4.
certifications of her right to appeal had been filed in this court and that the

appeals would be dismissed unless she or any party desiring to continue the

appeals filed a response on or before November 22, 2010, showing grounds for

continuing the appeals. See Tex. R. App. P. 25.2(d). We have received no

response.   Therefore, in accordance with the trial court’s certifications, we

dismiss these appeals. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 13, 2011




                                       2